                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 1 of 17 Page ID #:158



                                                              1   STEPHEN J. ERIGERO (SBN 121616)
                                                                  E. LACEY RICE (SBN 266748)
                                                              2   JESSICA B. DO (SBN 317517)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              3   445 South Figueroa Street, Suite 3000
                                                                  Los Angeles, CA 90071-1619
                                                              4   Telephone: (213) 312-2000
                                                                  Facsimile: (213) 312-2001
                                                              5   Email:      stephen.erigero@rmkb.com
                                                                              lacey.rice@rmkb.com
                                                              6               jessica.do@rmkb.com
                                                              7   Attorneys for Defendants VAN DINH, and
                                                                  CLOUDBREAK THERAPEUTICS, LLC
                                                              8
                                                              9                            UNITED STATES DISTRICT COURT
Ropers Majeski Kohn & Bentley




                                                             10                           CENTRAL DISTRICT OF CALIFORNIA
                                                             11
                                A Professional Corporation




                                                             12 SAIER HOLDINGS (ASIA) COMPANY                     Case No. 8:19−cv−02439−JLS−KES
                                       Los Angeles




                                                             13 LIMITED, a foreign corporation                    Assigned for all purposes to
                                                             14                      Plaintiffs,                  Hon. Josephine L. Staton
                                                                                                                  Courtroom 10A
                                                             15           v.
                                                                                                                  [PROPOSED] STIPULATED
                                                             16 VAN DINH, an individual;                          PROTECTIVE ORDER
                                                                CLOUDBREAK THERAPEUTICS, LLC,
                                                             17 a California limited liability company; and
                                                             18 DOES 1-10, inclusive,
                                                             19                      Defendants.
                                                             20
                                                                                          STIPULATED PROTECTIVE ORDER
                                                             21
                                                             22            Subject to the approval of this Court, the parties hereby stipulate to the
                                                             23   following protective order:
                                                             24   1.       A. PURPOSES AND LIMITATIONS
                                                             25            Discovery in this action is likely to involve production of confidential,
                                                             26   proprietary, or private information for which special protection from public
                                                             27   disclosure and from use for any purpose other than prosecuting this litigation may
                                                             28   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2
                                                                                                                                                     ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 2 of 17 Page ID #:159



                                                             1    enter the following Stipulated Protective Order. The parties acknowledge that this
                                                             2    Stipulated Protective Order (“Protective Order” or “Order”) does not confer blanket
                                                             3    protections on all disclosures or responses to discovery and that the protection it
                                                             4    affords from public disclosure and use extends only to the limited information or
                                                             5    items that are entitled to confidential treatment under the applicable legal
                                                             6    principles. The parties further acknowledge, as set forth in Section 12.3, below, that
                                                             7    this Stipulated Protective Order does not entitle them to file confidential
                                                             8    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                                             9    followed and the standards that will be applied when a party seeks permission from
Ropers Majeski Kohn & Bentley




                                                             10   the court to file material under seal.
                                                             11            B. GOOD CAUSE STATEMENT
                                A Professional Corporation




                                                             12            This action is likely to involve trade secrets, customer and pricing lists and
                                       Los Angeles




                                                             13   other valuable research, development, commercial, financial, technical and/or
                                                             14   proprietary information for which special protection from public disclosure and
                                                             15   from use for any purpose other than prosecution of this action is warranted. Such
                                                             16   confidential and proprietary materials and information consist of, among other
                                                             17   things, confidential business or financial information, information regarding
                                                             18   confidential business practices, or other confidential research, development, or
                                                             19   commercial information (including information implicating privacy rights of third
                                                             20   parties), information otherwise generally unavailable to the public, or which may be
                                                             21   privileged or otherwise protected from disclosure under state or federal statutes,
                                                             22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                             23   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                             24   discovery materials, to adequately protect information the parties are entitled to
                                                             25   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                                             26   of such material in preparation for and in the conduct of trial, to address their
                                                             27   handling at the end of the litigation, and serve the ends of justice, a protective order
                                                             28   for such information is justified in this matter. It is the intent of the parties that
                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                            -2-                                    ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 3 of 17 Page ID #:160



                                                             1    information will not be designated as confidential for tactical reasons and that
                                                             2    nothing be so designated without a good faith belief that it has been maintained in a
                                                             3    confidential, non-public manner, and there is good cause why it should not be part
                                                             4    of the public record of this case.
                                                             5             The parties have agreed to be bound by the terms of this Order in this action.
                                                             6    The purpose of this Order is to protect the confidentiality of such materials as much
                                                             7    as practical during the litigation. THEREFORE:
                                                             8    2.       DEFINITIONS
                                                             9    For purposes of this Order, the following terms shall have the meanings set forth
Ropers Majeski Kohn & Bentley




                                                             10   below:
                                                             11            2.1 Action: this pending federal lawsuit.
                                A Professional Corporation




                                                             12            2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                                       Los Angeles




                                                             13   information or items under this Order.
                                                             14            2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
                                                             15   it is generated, stored or maintained) or tangible things that qualify for protection
                                                             16   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                             17   Cause Statement.
                                                             18            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
                                                             19   their support staff).
                                                             20            2.5 Designating Party: a Party or Non-Party that designates information or
                                                             21   items that it produces in disclosures or in responses to discovery as
                                                             22   “CONFIDENTIAL.”
                                                             23            2.6 Disclosure or Discovery Material: all items or information, regardless
                                                             24   of the medium or manner in which it is generated, stored, or maintained (including,
                                                             25   among other things, testimony, transcripts, and tangible things), that are produced or
                                                             26   generated in disclosures or responses to discovery in this matter.
                                                             27            2.7 Expert: a person with specialized knowledge or experience in a matter
                                                             28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                                                                          [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                           -3-                                    ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 4 of 17 Page ID #:161



                                                             1    an expert witness or as a consultant in this Action and (1) is not a past or current
                                                             2    employee of a Party or of a Party’s competitor, and (2) at the time of retention, is not
                                                             3    anticipated to become an employee of a Party or of a Party’s competitor.
                                                             4             2.8 House Counsel: attorneys who are employees of a party to this Action.
                                                             5    House Counsel does not include Outside Counsel of Record or any other outside
                                                             6    counsel.
                                                             7             2.9 Non-Party: any natural person, partnership, corporation, association, or
                                                             8    other legal entity not named as a Party to this action.
                                                             9             2.10 Outside Counsel of Record: attorneys who are not employees of a party
Ropers Majeski Kohn & Bentley




                                                             10   to this Action but are retained to represent or advise a party to this Action and have
                                                             11   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                A Professional Corporation




                                                             12   has appeared on behalf of that party, and includes support staff.
                                       Los Angeles




                                                             13            2.11 Party: any party to this Action, including all of its officers, directors,
                                                             14   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                             15   support staffs).
                                                             16            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                             17   Discovery Material in this Action.
                                                             18            2.13 Professional Vendors: persons or entities that provide litigation support
                                                             19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                             20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                             21   and their employees and subcontractors.
                                                             22            2.14 Protected Material: any Disclosure or Discovery Material that is
                                                             23   designated as “CONFIDENTIAL.”
                                                             24            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                             25   from a Producing Party.
                                                             26   3.       SCOPE
                                                             27            The protections conferred by this Stipulation and Order cover not only
                                                             28   Protected Material (as defined above), but also (1) any information copied or
                                                                                                                            [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                           -4-                                      ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 5 of 17 Page ID #:162



                                                             1    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                             2    compilations of Protected Material; and (3) any testimony, conversations, or
                                                             3    presentations by Parties or their Counsel that might reveal Protected Material.
                                                             4             The protections conferred by this Stipulation and Order do not cover (a) any
                                                             5    information that is in the public domain at the time of disclosure to a Receiving
                                                             6    Party or becomes part of the public domain after its disclosure to a Receiving Party
                                                             7    as a result of publication not involving a violation of this Order, including
                                                             8    becoming part of the public record through trial or otherwise; and (b) any
                                                             9    information known to the Receiving Party prior to the disclosure or obtained by the
Ropers Majeski Kohn & Bentley




                                                             10   Receiving Party after the disclosure from a source who obtained the information
                                                             11   lawfully and under no obligation of confidentiality to the Designating Party.
                                A Professional Corporation




                                                             12   However, if any Confidential Information or Protected Material becomes “publicly
                                       Los Angeles




                                                             13   available” as the result of a breach or violation of this Order, or as the result of
                                                             14   some other improper or inadvertent conduct, the parties shall nonetheless continue
                                                             15   to treat such information as designated under this Order. Unless otherwise agreed
                                                             16   to in writing by the parties or ordered by the Court, all proceedings in this captioned
                                                             17   matter involving or relating to documents or any other information shall be subject
                                                             18   to the provisions of this Order.
                                                             19            Any use of Protected Material at trial shall be governed by the orders of the
                                                             20   trial judge. This Order does not govern the use of Protected Material at trial.
                                                             21   4.       DURATION
                                                             22             Even after final disposition of this litigation, the confidentiality obligations
                                                             23   imposed by this Order shall remain in effect until a Designating Party agrees
                                                             24   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                             25   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                             26   with or without prejudice; and (2) final judgment herein after the completion and
                                                             27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                             28   including the time limits for filing any motions or applications for extension of time
                                                                                                                            [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                             -5-                                    ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 6 of 17 Page ID #:163



                                                             1    pursuant to applicable law.
                                                             2    5.       DESIGNATING PROTECTED MATERIAL
                                                             3             5.1 Exercise of Restraint and Care in Designating Material for Protection.
                                                             4    Each Party or Non-Party that designates information or items for protection under
                                                             5    this Order must take care to limit any such designation to specific material that
                                                             6    qualifies under the appropriate standards. To the extent practicable, the Designating
                                                             7    Party must designate for protection only those parts of material, documents, items,
                                                             8    or oral or written communications that qualify so that other portions of the material,
                                                             9    documents, items, or communications for which protection is not warranted are not
Ropers Majeski Kohn & Bentley




                                                             10   swept unjustifiably within the ambit of this Order.
                                                             11            Mass, indiscriminate, or routinized designations are prohibited. Designations
                                A Professional Corporation




                                                             12   that are shown to be clearly unjustified or that have been made for an improper
                                       Los Angeles




                                                             13   purpose (e.g., to unnecessarily encumber the case development process or to
                                                             14   impose unnecessary expenses and burdens on other parties) may expose the
                                                             15   Designating Party to sanctions.
                                                             16            If it comes to a Designating Party’s attention that information or items that it
                                                             17   designated for protection do not qualify for protection, that Designating Party must
                                                             18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                             19            5.2 Manner and Timing of Designations. Except as otherwise provided in this
                                                             20   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                                             21   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                                             22   Order must be clearly so designated before the material is disclosed or produced.
                                                             23            Designation in conformity with this Order requires:
                                                             24                (a) for information in documentary form (e.g., paper or electronic
                                                             25   documents, but excluding transcripts of depositions or other pretrial or trial
                                                             26   proceedings), that the Producing Party affix at a minimum, the legend
                                                             27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                             28   contains protected material. To the extent practicable, if only a portion or portions of
                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                            -6-                                    ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 7 of 17 Page ID #:164



                                                             1    the material on a page qualifies for protection, the Producing Party must clearly
                                                             2    identify the protected portions by making appropriate markings on the document to
                                                             3    distinguish the protected portion.
                                                             4             A Party or Non-Party that makes original documents available for inspection
                                                             5    need not designate them for protection until after the inspecting Party has indicated
                                                             6    which documents it would like copied and produced. During the inspection and
                                                             7    before the designation, all of the material made available for inspection shall be
                                                             8    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                             9    documents it wants copied and produced, the Producing Party must determine
Ropers Majeski Kohn & Bentley




                                                             10   which documents, or portions thereof, qualify for protection under this Order. Then,
                                                             11   before producing the specified documents, the Producing Party must affix the
                                A Professional Corporation




                                                             12   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                       Los Angeles




                                                             13   portion or portions of the material on a page qualifies for protection, the Producing
                                                             14   Party also must clearly identify the protected portion(s) (e.g., by making
                                                             15   appropriate markings in the margins).
                                                             16                (b) for testimony given in depositions that before the close of the deposition,
                                                             17   the Designating Party either: (1) Identify the Disclosure or Discovery Material on the
                                                             18   record of all protected testimony; or (2) Notify the Receiving Party that the testimony
                                                             19   shall automatically be deemed “CONFIDENTIAL” from the time of deposition until
                                                             20   fourteen (14) calendar days after receipt of the final transcript. Pages of the entire
                                                             21   transcript of testimony may be designated as containing “CONFIDENTIAL”
                                                             22   information by written notification within fourteen (14) calendar days after receipt
                                                             23   of the final transcript, and such designation shall apply subsequent to the fourteen
                                                             24   (14) day period after receipt of the final transcript. Arrangements shall be made with
                                                             25   the court reporter taking and transcribing the deposition to separately bind such
                                                             26   portions of the transcript containing information designated as confidential, and to
                                                             27   label such portions appropriately.
                                                             28
                                                                                                                            [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                             -7-                                    ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 8 of 17 Page ID #:165



                                                             1                 (c) for information produced in some form other than documentary and for
                                                             2    any other tangible items, that the Producing Party affix in a prominent place on the
                                                             3    exterior of the container or containers in which the information is stored the legend
                                                             4    “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                             5    protection, the Producing Party, to the extent practicable, shall identify the protected
                                                             6    portion(s).
                                                             7             5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                             8    failure to designate qualified information or items does not, standing alone, waive
                                                             9    the Designating Party’s right to secure protection under this Order for such material.
Ropers Majeski Kohn & Bentley




                                                             10   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                             11   efforts to assure that the material is treated in accordance with the provisions of this
                                A Professional Corporation




                                                             12   Order.
                                       Los Angeles




                                                             13   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                             14            6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                                             15   designation of confidentiality at any time that is consistent with the Court’s
                                                             16   Scheduling Order.
                                                             17            6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                                                             18   resolution process under Local Rule 37.1 et seq. or follow the procedures for
                                                             19   informal, telephonic discovery hearings on the Court's website.
                                                             20            6.3 The burden of persuasion in any such challenge proceeding shall be on the
                                                             21   Designating Party. Frivolous challenges, and those made for an improper purpose
                                                             22   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                             23   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                             24   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                             25   material in question the level of protection to which it is entitled under the Producing
                                                             26   Party’s designation until the Court rules on the challenge.
                                                             27
                                                             28
                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                          -8-                                    ORDER
                                                         Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 9 of 17 Page ID #:166



                                                             1    7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                                             2             7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                                             3    disclosed or produced by another Party or by a Non-Party in connection with this
                                                             4    Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                             5    Protected Material may be disclosed only to the categories of persons and under the
                                                             6    conditions described in this Order. When the Action has been terminated, a Receiving
                                                             7    Party must comply with the provisions of section 14 below (FINAL DISPOSITION).
                                                             8             Protected Material must be stored and maintained by a Receiving Party at a
                                                             9    location and in a secure manner that ensures that access is limited to the persons
Ropers Majeski Kohn & Bentley




                                                             10   authorized under this Order.
                                                             11            7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                A Professional Corporation




                                                             12   ordered by the court or permitted in writing by the Designating Party, a Receiving
                                       Los Angeles




                                                             13   Party may disclose any information or item designated “CONFIDENTIAL” only to:
                                                             14                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                             15   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                             16   to disclose the information for this Action;
                                                             17                (b) the House Counsel of the Receiving Party to whom disclosure is
                                                             18   reasonably necessary for this Action;
                                                             19                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                             20   disclosure is reasonably necessary for this Action and who have signed the
                                                             21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                             22                (d) the court, any special master, and their personnel;
                                                             23                (e) court reporters and their staff;
                                                             24                (f) professional jury or trial consultants, mock jurors, and Professional
                                                             25   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                             26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                             27                (g) the author or recipient of a document containing the information or a
                                                             28   custodian or other person who otherwise possessed or knew the information;
                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                              -9-                                  ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 10 of 17 Page ID #:167



                                                             1                 (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                             2    Action to whom disclosure is reasonably necessary provided: (1) the witnesses are
                                                             3    current employees or former employees who authored Protected Material of the
                                                             4    Designating Party; (2) the deposing party requests that the witness sign the form
                                                             5    attached as Exhibit A hereto; and (3) they will not be permitted to keep any
                                                             6    confidential information unless they sign the “Acknowledgment and Agreement to
                                                             7    Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
                                                             8    by the court. Pages of transcribed deposition testimony or exhibits to depositions that
                                                             9    reveal Protected Material must be separately bound by the court reporter and may not
Ropers Majeski Kohn & Bentley




                                                             10   be disclosed to anyone except as permitted under this Stipulated Protective Order;
                                                             11                (i) representatives of Defendant’s insurer to whom disclosure is reasonably
                                A Professional Corporation




                                                             12   necessary for this Action and who have signed the “Acknowledgment and Agreement
                                       Los Angeles




                                                             13   to Be Bound” (Exhibit A); and
                                                             14                (j) any mediator or settlement officer, and their supporting personnel,
                                                             15   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                             16            Any       party   who   discloses   any      information   or   item   designated
                                                             17   “CONFIDENTIAL” to any person pursuant to Section 7.2(b), (c), (f), or (i) shall have
                                                             18   the duty to reasonably ensure that such person observes the terms of this Order and
                                                             19   shall be responsible upon breach of such duty for the failure of any such person to
                                                             20   observe the terms of this Order. Each such person to whom Protected Material is to
                                                             21   be furnished, shown, or disclosed shall use said Protected Material solely for the
                                                             22   purpose of this litigation and shall not communicate the information, directly or
                                                             23   indirectly, to any other person, unless that person is also qualified to receive this
                                                             24   information under the terms of this Order.
                                                             25   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                             26   IN OTHER LITIGATION
                                                             27            If a Party is served with a subpoena or a court order issued in other litigation
                                                             28   that compels disclosure of any information or items designated in this Action as
                                                                                                                             [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                             - 10 -                                  ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 11 of 17 Page ID #:168



                                                             1    “CONFIDENTIAL,” that Party must:
                                                             2                 (a) promptly notify in writing the Designating Party. Such notification shall
                                                             3    include a copy of the subpoena or court order;
                                                             4                 (b) promptly notify in writing the party who caused the subpoena or order
                                                             5    to issue in the other litigation that some or all of the material covered by the subpoena
                                                             6    or order is subject to this Protective Order. Such notification shall include a copy of
                                                             7    this Stipulated Protective Order; and
                                                             8                 (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                             9    by the Designating Party whose Protected Material may be affected.
Ropers Majeski Kohn & Bentley




                                                             10            If the Designating Party timely seeks a protective order, the Party served with
                                                             11   the subpoena or court order shall not produce any information designated in this
                                A Professional Corporation




                                                             12   action as “CONFIDENTIAL” before a determination by the court from which the
                                       Los Angeles




                                                             13   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                             14   permission. The Designating Party shall bear the burden and expense of seeking
                                                             15   protection in that court of its confidential material and nothing in these provisions
                                                             16   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                             17   to disobey a lawful directive from another court.
                                                             18   9.       A         NON-PARTY’S    PROTECTED          MATERIAL      SOUGHT       TO    BE
                                                             19   PRODUCED IN THIS LITIGATION
                                                             20                (a) The terms of this Order are applicable to information produced by a
                                                             21   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                             22   produced by Non-Parties in connection with this litigation is protected by the
                                                             23   remedies and relief provided by this Order. Nothing in these provisions should be
                                                             24   construed as prohibiting a Non-Party from seeking additional protections.
                                                             25                (b) In the event that a Party is required, by a valid discovery request, to
                                                             26   produce a Non-Party’s confidential information in its possession, and the Party is
                                                             27   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                             28   confidential information, then the Party shall:
                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                            - 11 -                                 ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 12 of 17 Page ID #:169



                                                             1                       (1) promptly notify in writing the Requesting Party and the Non-Party
                                                             2    that some or all of the information requested is subject to a confidentiality agreement
                                                             3    with a Non-Party;
                                                             4                       (2) promptly provide the Non-Party with a copy of the Stipulated
                                                             5    Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                             6    specific description of the information requested; and
                                                             7                       (3) make the information requested available for inspection by the
                                                             8    Non-Party, if requested.
                                                             9                 (c) If the Non-Party fails to seek a protective order from this court within
Ropers Majeski Kohn & Bentley




                                                             10   14 days of receiving the notice and accompanying information, the Receiving Party
                                                             11   may produce the Non-Party’s confidential information responsive to the discovery
                                A Professional Corporation




                                                             12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                       Los Angeles




                                                             13   not produce any information in its possession or control that is subject to the
                                                             14   confidentiality agreement with the Non-Party before a determination by the court.
                                                             15   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                             16   of seeking protection in this court of its Protected Material.
                                                             17   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                             18            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                             19   Protected Material to any person or in any circumstance not authorized under this
                                                             20   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                             21   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                                             22   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                                             23   person or persons to whom unauthorized disclosures were made of all the terms of
                                                             24   this Order, and (d) request such person or persons to execute the “Acknowledgment
                                                             25   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                             26   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                             27   PROTECTED MATERIAL
                                                             28            When a Producing Party gives notice to Receiving Parties that certain
                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                             - 12 -                                ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 13 of 17 Page ID #:170



                                                             1    inadvertently produced material is subject to a claim of privilege or other
                                                             2    protection, the obligations of the Receiving Parties are those set forth in Federal
                                                             3    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                             4    whatever procedure may be established in an e-discovery order that provides for
                                                             5    production without prior privilege review. The production of privileged or work-
                                                             6    product protected documents, electronically stored information or other
                                                             7    information, whether inadvertent or otherwise, is not a waiver of the privilege or
                                                             8    protection from discovery in this case or in any other federal or state proceeding.
                                                             9    This Order shall be interpreted to provide the maximum protection allowed by
Ropers Majeski Kohn & Bentley




                                                             10   Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall
                                                             11   serve to limit a party’s right to conduct a review of documents, electronically stored
                                A Professional Corporation




                                                             12   information (including metadata) or other information for relevance,
                                       Los Angeles




                                                             13   responsiveness, and/or segregation of privileged and/or protected information
                                                             14   before production.
                                                             15   12.      MISCELLANEOUS
                                                             16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                             17   person to seek its modification by the Court in the future.
                                                             18            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                             19   Protective Order no Party waives any right it otherwise would have to object to
                                                             20   disclosing or producing any information or item on any ground not addressed in this
                                                             21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                             22   ground to use in evidence of any of the material covered by this Protective Order.
                                                             23            12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                             24   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                             25   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                             26   specific Protected Material at issue. If a Party's request to file Protected Material
                                                             27   under seal is denied by the court, then the Receiving Party may file the information
                                                             28   in the public record unless otherwise instructed by the court.
                                                                                                                        [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                          - 13 -                                ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 14 of 17 Page ID #:171



                                                             1             12.4 Additional Parties. In the event additional parties join or are joined in
                                                             2    this Litigation, they shall not have access to Protected Material until the newly-joined
                                                             3    party by its counsel has executed and, at the request of any party, filed with the Court
                                                             4    its agreement to be bound by this Protective Order.
                                                             5    13.      RIGHT TO ASSERT OTHER OBJECTIONS
                                                             6             Producing or receiving materials pursuant to this Order or otherwise
                                                             7    complying with the terms of this Order, including designating or not designating
                                                             8    any information “Confidential” shall not:
                                                             9             (a)       operate as an admission by any party that any particular information
Ropers Majeski Kohn & Bentley




                                                             10   does or does not contain or reflect trade secrets, or other proprietary and
                                                             11   confidential matter; or
                                A Professional Corporation




                                                             12            (b)       prejudice in any way the rights of any party to object on the basis of
                                       Los Angeles




                                                             13   privilege or work-product doctrine, lack of relevance or on any other grounds, to
                                                             14   the production of documents or information it considers not subject to discovery; or
                                                             15            (c)       prejudice in any way the rights of a party to seek a determination by
                                                             16   this Court (i) whether particular information should be produced, or (ii) if produced,
                                                             17   whether such information should be subject to the terms of this Order; or
                                                             18            (d)       prejudice in any way the rights of any party to object as to the
                                                             19   admissibility of any evidentiary material; or
                                                             20   (e)      prejudice in any way the rights of a party to apply to this Court for a further
                                                             21   protection relating to any information.
                                                             22   14.      FINAL DISPOSITION
                                                             23            After the final disposition of this Action, as defined in paragraph 4, within 60
                                                             24   days of a written request by the Designating Party, each Receiving Party must
                                                             25   return all Protected Material to the Producing Party or destroy such material. As
                                                             26   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                             27   compilations, summaries, and any other format reproducing or capturing any of the
                                                             28   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                                                                              [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                              - 14 -                                  ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 15 of 17 Page ID #:172



                                                             1    Receiving Party must submit a written certification to the Producing Party (and, if
                                                             2    not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                             3    (1) identifies (by category, where appropriate) all the Protected Material that was
                                                             4    returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                             5    copies, abstracts, compilations, summaries or any other format reproducing or
                                                             6    capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                             7    are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                             8    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                             9    and trial exhibits, expert reports, attorney work product, and consultant and expert
Ropers Majeski Kohn & Bentley




                                                             10   work product, even if such materials contain Protected Material. Any such archival
                                                             11   copies that contain or constitute Protected Material remain subject to this Protective
                                A Professional Corporation




                                                             12   Order as set forth in Section 4 (DURATION).
                                       Los Angeles




                                                             13   //
                                                             14   //
                                                             15   //
                                                             16   //
                                                             17   //
                                                             18   //
                                                             19   //
                                                             20   //
                                                             21   //
                                                             22   //
                                                             23   //
                                                             24   //
                                                             25   //
                                                             26   //
                                                             27   //
                                                             28   //
                                                                                                                         [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                          - 15 -                                 ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 16 of 17 Page ID #:173



                                                             1    15.      Any violation of this Order may be punished by any and all appropriate
                                                             2    measures including, without limitation, contempt proceedings and/or monetary
                                                             3    sanctions.
                                                             4
                                                             5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
                                                             6
                                                             7    DATED              May 11, 2020
                                                             8
                                                                        /s/ Roland Ho
                                                             9    Attorneys for Plaintiff SAIER HOLDINGS (ASIA) COMPANY LIMITED
Ropers Majeski Kohn & Bentley




                                                             10
                                                             11   DATED              May 11, 2020
                                A Professional Corporation




                                                             12
                                       Los Angeles




                                                             13         /s/ Jessica B. Do
                                                                  Attorneys for Defendants VAN DINH and CLOUDBREAK THERAPEUTICS,
                                                             14   LLC
                                                             15
                                                             16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                             17
                                                             18   DATED              May 12, 2020
                                                             19
                                                             20
                                                                  Hon. Karen E. Scott
                                                             21   United States Magistrate Judge
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                        [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                         - 16 -                                 ORDER
                                                    Case 8:19-cv-02439-JLS-KES Document 28 Filed 05/12/20 Page 17 of 17 Page ID #:174



                                                             1                                           EXHIBIT A
                                                             2                  ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                                                             3
                                                             4             I,                                [print or type full name], of
                                                             5              [print or type full address], declare under penalty of perjury that I have read
                                                             6    in its entirety and understand the Stipulated Protective Order that was issued by the
                                                             7    United States District Court for the Central District of California on [date] in the case
                                                             8    of Saier Holdings (Asia) Company Limited v. Van Dinh, et al., Case No.
                                                             9    8:19−cv−02439−JLS−KES. I agree to comply with and to be bound by all the terms
Ropers Majeski Kohn & Bentley




                                                             10   of this Stipulated Protective Order and I understand and acknowledge that failure to
                                                             11   so comply could expose me to sanctions and punishment in the nature of contempt. I
                                A Professional Corporation




                                                             12   solemnly promise that I will not disclose in any manner any information or item that
                                       Los Angeles




                                                             13   is subject to this Stipulated Protective Order to any person or entity except in strict
                                                             14   compliance with the provisions of this Order.
                                                             15            I further agree to submit to the jurisdiction of the United States District Court
                                                             16   for the Central District of California for the purpose of enforcing the terms of this
                                                             17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                             18   termination of this action. I hereby appoint the following as my California agent for
                                                             19   service of process in connection with this action or any proceedings related to
                                                             20   enforcement of this Stipulated Protective Order (may appoint yourself):
                                                             21            Full Name:
                                                             22            Address:
                                                             23            Phone Number:
                                                             24
                                                             25   Date:
                                                             26   City and State where sworn and signed:
                                                             27   Printed name:
                                                             28   Signature:
                                                                                                                           [PROPOSED] STIPULATED PROTECTIVE
                                                                  4844-0125-2535.2                           - 17 -                                  ORDER
